Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The amendment submitted by Applicant on August 17th, 2022 has been received and entered.

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is BYCON et al. (U.S. Patent Application Publication No. 2003/0076719).  BYCON et al. discloses a non-volatile memory device includes a page buffer functions as a sense amplifier and a write driver, the page buffer has first and second sense and latch blocks.   BYCON et al. fails to show or suggest the limitations of a control circuit configured to control a write operation, wherein before a first write operation, data stored in an i-th data latch circuit is copied to an (i+1)-th data latch circuit, i being an integer greater than 1 and less than n, and then data is input to the first data latch circuit, and the data stored in the first data latch circuit is copied to a second data latch circuit in the first latch group, and during the first write operation, the data stored in the first data latch circuit is written into one of the memory cells, and after the first write operation, data stored in the n-th data latch circuit is copied to the first data latch circuit (claims 1-10); or a control circuit configured to control a write operation, wherein, before the write operation, a first operation of inputting data into the first data latch circuit is performed, and then a second operation of copying the data stored in the first data latch circuit into the second data latch circuit is performed, and during the first write operation, the data stored in one of the first data latch circuit and the second data latch circuit is written into one of the memory cells (claims 11-18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827